Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-205 were canceled. 
Claims 206-251 were added. 
Claims 206-251 are pending and under consideration. 

Withdrawn Rejections
Objection of the drawing set forth as Figures 9 and 11A because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 24 is withdrawn. Applicant amended Figures 9 and 11A, thereby obviating this objection.

Objection of Claims 197 and 205 because of the following informalities: Claims 197 and 205 recite SEQ ID NO: 74 two times in subpart (a), is withdrawn. Applicant canceled claims 197 and 205, and therefore this rejection is moot.

Rejection of Claim 189 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Rejection of Claims 189-205 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant canceled claims 189-205 and therefore this rejection is moot.

Rejection of Claims 189, 190, 192, 193, 195, 197, 198, 200, 201, 203 and 205 under 35 U.S.C. 103 as being obvious over US patent 10,259,882 in view of US2015/0368349, Brendan et al. (Cancer Res (2013); 73(24); 7189-98) and US 2016/0207995A1 is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

Rejection of Claims 189, 190, 192-198, and 200-205 under 35 U.S.C. 103 as being obvious over US patent 10626181 in view of US2015/0368349, US 2016/0207995A1 and Brendan et al. (Cancer Res (2013); 73(24); 7189-98) is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

Rejection of Claims 189-191, 193-199, and 201-205 on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, and 9 of copending Application No. 15,781,047 in view of US2015/0368349, Brendan et al. 

Rejection of Claims 189, 190, 192-198, and 200-205 on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US patent 10,259,882 in view of US2015/0368349, Brendan et al. (Cancer Res (2013); 73(24); 7189-98) and US2016/0207995 is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

Rejection of Claims 189, 190, 192-198, and 200-205 on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14 and 16 of US patent 10626181 in view of US2015/0368349, Brendan et al. (Cancer Res (2013); 73(24); 7189-98) and US2016/0207995 is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

Rejection of Claims 189, 190, 192-198, and 200-205 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10 of US patent 10,577,426 in view of US patent 10626181, US2015/0368349, Brendan et al. (Cancer Res (2013); 73(24); 7189-98) and US2016/0207995 is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

Rejection of Claims 189, 190, 192-198, and 200-205 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 16 and 20 of US patent 10,280,226 in view of US patent 10626181, US2015/0368349, Brendan et al. (Cancer Res (2013); 73(24); 7189-98) and US2016/0207995 is withdrawn. Applicant canceled the claims and therefore this rejection is moot.

New Rejection Necessitated by Claim Amendment 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 206-215, 217-219, 221, 225, 229-238, 240-242, 244 and 248 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, 9, 15 and 23 of copending Application No. 15,781,047  in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 206-209, 212, 229-232 and 235, Application ‘047 claims an isolated antibody that specifically binds to human OX40, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 47, 48, 49, 50, 51, and 52, respectively (see claim 1 of Application ‘047). Even though Application ‘047 does not specifically claim a multispecific antibody, antibody includes any antibody (e.g., a multispecific antibody). Application ‘047 claims VH and VL of OX40 antibody comprising the amino acid sequence of SEQ ID NO: 54 and/or 55, respectively (claim 8).
Regarding claim 218 and 241, Application ‘047 claims heavy chain and light chain of OX40 antibody comprising the amino acid sequence of SEQ ID NO: 118 and/or 67, respectively (claim 9).
Regarding claims 217 and 240, application ‘047 claims the antibody wherein the light chain constant region is selected from the group consisting of human kappa light chain constant region and human lambda light chain constant region (claim 23).
Regarding claims 213, 214, 236, and 237, application ‘047 claims the antibody further comprising heavy and/or light chain constant region, wherein the heavy chain constant region is selected from the group consisting of human immunoglobulins IgG1, IgG2, IgG3, IgG4, IgA1 and IgA2 (claim 15).

Regarding claims 206 and 229, PGPub ‘349 teaches a method of producing an antibody or antigen binding fragment thereof that specifically binds to GITR comprising culturing a host cell so that the nucleic acid molecule is expressed and the antibody is produced (paragraph 151). 
Regarding claim 206, PGPub '995 teaches assembling the multispecific antibody from an isolated first VH/VL unit and an isolated second VH/VL unit (paragraph 264).
Regarding claims 206-207, 210-212, 229-230, and 233-235, PGPub ‘349 teaches an isolated antibody that specifically binds to human GITR, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 13, 14, 15, 16, 17, and 18, respectively (see claims 2 and 15). SEQ ID NO: 13, 14, 15, 16, 17, and 18 are same amino acid sequence as SEQ ID NO: 7, 10, 3, 14, 5, and 16 of instant application, respectively.  SEQ ID NO: 87, 88, 90, and 92 of instant application encompass the amino acid sequences of SEQ ID NO: 7, 10, 14, and 16 of instant application, respectively.  PGPub ‘349 further teaches that antibody can include a multispecific antibody ([0179]). PGPub ‘349 teaches VH and VL of GITR antibody comprising the amino acid sequence of SEQ ID NO: 206 and 208, respectively (claim 57). SEQ ID NO: 206 and 208 of PGPub ‘349 are same amino acid sequence of SEQ ID NO: 18 and 19 of instant application.

Regarding claims 215, 219, 221, 225, 238, 242, 244 and 248, PGPub '995 teaches that knob mutation in an IgG1 constant region is T366W and a hole mutation in an IgG1 constant region comprises one or more mutations selected from T366S, L368A and Y407V (paragraph 228).
PGPub ‘349 teaches that T cells expressing GITR may be further activated to kill target cells, such as tumor cells, if cultured with a GITR agonistic antibody ([1057]). Brendan et al. teaches that OX40 is a potent immune-stimulating target for treatment in patients with cancer, providing a generalizable tool to favorably influence the antitumor properties of circulating T cells, B cells, and intratumoral regulatory T cells (see entire document, especially Abstract and Discussion).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 15,781,047, US2015/0368349, US2016/0207995A1 and Brendan et al. to make a method of producing a multispecific antibody with specific CDR sequences. Since each component (OX40 and GITR antibody) of the multispecific antibody was already known to stimulate immune system, it would be obvious to one of ordinary skill in the art that the multispecific antibody having both component antibodies will have same effect.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 206-251 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, 9, 15 and 23 of copending Application No. 15,781,047 (US2020/0079862; IDS) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995) as applied to claims 206-215, 217-219, 221, 225, 229-238, 240-242, 244 and 248 above, and further in view of US2009/0130111 (hereinafter PGPub '111; PTO-892).

Regarding claims 206-215, 217-219, 221, 225, 229-238, 240-242, 244 and 248, the claims of application ‘047 and teachings of PGPub '349, PGPub '995 and Brendan et al were discussed above.
However, application ‘047, PGPub '349, PGPub '995 and Brendan et al do not teach that the first heavy chain and/or the second heavy chain comprises aspartate, leucine, and glutamate at amino acid positions 239, 330, and 332, respectively, numbered according to the EU numbering system.
PGPub '111 teaches a variant of the D5 antibody having an aspartate at position 239, a leucine at position 330 and a glutamate at position 332 in the Fc region of the antibody (paragraph 200). PGPub '111 further teaches that the presence of these amino acid residues at these positions in the Fc domain of IgG has been shown to enhance ADCC activity (paragraph 200). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 15,781,047, US2015/0368349, US2016/0207995A1, Brendan et al. and US2009/0130111 to arrive at a method of producing a multispecific antibody with enhanced ADCC activity. Since the amino acid mutations in Fc region for enhanced ADCC activity is already known in the art as evidence by PGPub '111, it would be obvious to one of ordinary skill in the art to introduce these mutations to Fc region of heavy chains for enhanced ADCC activity.
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the reply of 15 January 2021, Applicant argued that the instant application has an earlier effective filing date than copending application No. 15/781047 (2 December 2015 compared to 3 December 2015, respectively). Applicant further argued that pursuant to MPEP 804(I)(B)(1), when all other remaining rejections have been overcome, the Examiner must withdraw the current rejection and allow the instant application to grant.
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive. 
The provisional application dates are not taken into consideration because the benefit is claimed under 119(e). MPEP 804(I)(B)(1)(a) says “Benefit claims under 35 U.S.C. 119(e) … are not taken into account in determining which application is the earliest-filed application”. Therefore, the two applications are entitled to the same earliest effective filing date (02 December 2016) taking into account any benefit under 35 U.S.C. 120, 121, 365(c) or 386(c). MPEP 804(I)(B)(1)(b)(ii) further says “If both applications are actually filed on the same day, or are entitled to the same earliest 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome”.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Brad Duffy/Primary Examiner, Art Unit 1643